
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.80


ADOBE SYSTEMS INCORPORATED
EXECUTIVE SEVERANCE PLAN
IN THE EVENT OF A CHANGE OF CONTROL

        Adobe Systems Incorporated, a Delaware corporation (the "Company") has
adopted this Executive Severance Plan (the "Plan"), effective as of December 12,
2001, for the benefit of certain key employees of the Participating Company
Group.

        The Company considers it essential to the best interests of its
stockholders to take reasonable steps to retain its key management personnel.
Further, the Board of Directors of the Company (the "Board") recognizes that the
uncertainty and questions which might arise among management in the context of a
Change of Control of the Company could result in the departure or distraction of
management personnel to the detriment of the Company and its stockholders.

        The Board has determined, therefore, that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of its
members of management of the Company to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from any
possible Change of Control of the Company.

        The Company hereby adopts this Executive Severance Plan In the Event of
a Change of Control for the benefit of its employees who are eligible as
provided in the Plan.

        Section 1.    Definitions.    

        1.1  "Accounting Firm" shall mean KPMG LLP or, if such firm is unable or
unwilling to perform the calculations required under this Plan, such other
national accounting firm as shall be designated by agreement between the
Participant to whom Section 4.1 applies and the Company.

        1.2  "Base Salary" means the Participant's annual base salary as in
effect during the last regularly scheduled payroll period immediately preceding
such Participant's Date of Termination. Base Salary does not include any
bonuses, commissions, fringe benefits, overtime, car allowances, other irregular
payments or any other compensation except base salary.

        1.3  "Cause" shall mean (a) with respect to Group I Participants
(i) felony conviction; or (ii) willful disclosure of material trade secrets or
other material confidential information related to the business of a
Participating Company; or (iii) willful and continued failure substantially to
perform the same duties as in effect prior to the Change of Control for the
Participating Company (other than any such failure resulting from physical or
mental incapacity or any actual or anticipated failure resulting from a
resignation for Good Reason) after a written demand for substantial performance
is delivered by the Chief Executive Officer or the President of the Company,
which demand identifies the specific actions which the Chief Executive Officer
or the President of the Company believes constitute willful and continued
failure substantially to perform duties, and which performance is not
substantially corrected within ten (10) days of receipt of such demand. For
purposes of the previous sentence, no act or failure to act shall be deemed
"willful" unless done, or omitted to be done, with willful malfeasance or gross
negligence and without reasonable belief that action or omission was not
materially adverse to the best interest of the Participating Company Group; and
(b) with respect to Group II Participants (i) theft, dishonesty or falsification
of any employment or Participating Company Group records, (ii) improper
disclosure of a Participating Company's confidential or proprietary information,
(iii) any intentional act by such Participant which has a material detrimental
effect on the Participating Company Group's reputation or business, (iv) failure
to perform any reasonably assigned duties, which failure is not cured with in
thirty (30) days following written notice of such failure from the Participating
Company, (v) gross misconduct or (vi) felony conviction.

1

--------------------------------------------------------------------------------




        1.4  "Change of Control" shall mean a Change of Control of the Company
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Company is then subject to such reporting requirement; provided,
however, that anything in this Plan to the contrary notwithstanding, a Change of
Control shall be deemed to have occurred if:

        (a)  any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Exchange Act, is or becomes
the "beneficial owner" (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company's then outstanding securities entitled to vote in the election of
directors of the Company;

        (b)  during any period of two (2) consecutive years (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constituted the Board and any new directors, whose election by the Board
or nomination for election by the Company's stockholders was approved by a vote
of at least three-fourths (3/4ths) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (the "Incumbent Directors"),
cease for any reason to constitute a majority thereof;

        (c)  there occurs a reorganization, merger, consolidation or other
corporate transaction involving the Company (a "Transaction"), in each case with
respect to which the stockholders of the Company immediately prior to such
Transaction do not, immediately after the Transaction, own securities
representing more than 50% of the combined voting power of the Company, a parent
of the Company or other corporation resulting from such Transaction (counting,
for this purpose, only those securities held by the Company's stockholders
immediately after the Transaction that were received in exchange for, or
represent their continuing ownership of, securities of the Company held by them
immediately prior to the Transaction);

        (d)  all or substantially all of the assets of the Company are sold,
liquidated or distributed; or

        (e)  there is a "Change of Control" or a "change in the effective
control" of the Company within the meaning of Section 280G of the Code and the
Regulations.

        1.5  "Change of Control Date" shall mean the date on which the Change of
Control occurs. Notwithstanding the first sentence of this definition, if a
Participant's employment with the Participating Company Group terminates prior
to the Change of Control Date and it is reasonably demonstrated that such
termination (a) was at the request of the third party who has taken steps
reasonably calculated to effect the Change of Control or (b) otherwise arose in
connection with or in anticipation of the Change of Control, then "Change of
Control Date" shall mean the date immediately prior to the date of such
Participant's termination of employment.

        1.6  "Code" shall mean the Internal Revenue Code of 1986, as amended,
and any successor provisions thereto.

        1.7  "Committee" means the Executive Severance Plan Administrative
Committee responsible for administering the Plan as provided in Section 5.

        1.8  "Common Stock" shall mean the common stock of the Company.

        1.9  "Company" means Adobe Systems Incorporated, a Delaware Corporation,
and, except in determining under Section 1.4 hereof whether or not any Change of
Control has occurred, shall include any successor to its business and/or assets.

2

--------------------------------------------------------------------------------




      1.10  "Date of Termination" means the date of a Participant's termination
of employment with the Participating Company Group as determined in accordance
with Section 3.6.

      1.11  "Disability" shall mean a Participant's (a) incapacity due to
physical or mental illness which causes such Participant's absence from the
full-time performance of his or her duties with the Participating Company Group
for six (6) consecutive months and (b) such Participant's failure to return to
full-time performance of his or her duties for the Participating Company Group
within thirty (30) days after written Notice of Termination due to Disability is
given to a Participant. Any question as to the existence of Disability upon
which a Participant and the Participating Company Group cannot agree shall be
determined by a qualified independent physician selected by the Participant (or,
if such Participant is not able to select a physician, such selection shall be
made by any adult member of the Participant's immediate family), and approved by
the Participating Company Group. The determination of such physician made in
writing to the Participating Company Group shall be final and conclusive for all
purposes of this Plan.

      1.12  "Effective Date" means December 12, 2001.

      1.13  "Equity Awards" shall mean options, restricted stock, bonus stock or
other grants or awards which consist of, or relate to, equity securities of the
Company and which have been granted to Participant's under the Equity Plans. For
purposes of this Plan, Equity Awards shall also include any securities acquired
upon the exercise of an option, warrant or similar right that constitutes an
Equity Award.

      1.14  "Equity Plans" shall mean the Adobe Systems Incorporated 1994 Stock
Option Plan, the Adobe Systems Incorporated 1994 Performance and Restricted
Stock Plan, the Adobe Systems Incorporated 1999 Nonstatutory Stock Option Plan
and any other equity-based incentive plan or arrangement adopted by the Company
and any future equity-based incentive plan or arrangement adopted by the
Company, but shall not include the Adobe Systems Incorporated 1997 Employee
Stock Purchase Plan or any other plan intended to be qualified under Section 423
of the Code.

      1.15  "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.

      1.16  "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and any successor provisions thereto.

      1.17  "Good Reason" shall mean a Participant's resignation of employment
during the Term as a result of any of the following:

        (a)  A meaningful and detrimental alteration in such Participant's
position, titles, or the nature or status of responsibilities (including
reporting responsibilities) from those in effect immediately prior to the Change
of Control Date;

        (b)  A reduction by the Participating Company Group in such
Participant's Base Salary as in effect immediately prior to the Change of
Control Date or as the same may be increased from time to time thereafter; a
failure by the Participating Company Group to increase such Participant's salary
at a rate commensurate with that of other key executives of the Participating
Company Group; or a reduction in the target incentive opportunity percentage
used to determine such Participant's Target Bonus below the percentage in effect
prior to the Change of Control Date;

        (c)  The relocation of the office of the Participating Company where
such Participant is employed immediately prior to the Change of Control Date
(the "COC Location") to a location which is more than thirty five (35) miles
away from the COC Location or the Participating Company's requiring such
Participant to be based more than thirty five (35) miles away from the COC
Location (except for required travel on the Participating Company's business to
an extent

3

--------------------------------------------------------------------------------




substantially consistent with the Participant's customary business travel
obligations in the ordinary course of business prior to the Change of Control
Date);

        (d)  The failure by the Participating Company Group to continue in
effect any compensation plan in which such Participant participated prior to the
Change of Control Date or made available to such Participant after the Change of
Control Date, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan in connection with
the Change of Control, or the failure by the Participating Company Group to
continue such Participant's participation therein on at least as favorable a
basis, both in terms of the amount of benefits provided and the level of
participation relative to other participants, as existed on the Change of
Control Date;

        (e)  The failure by the Participating Company Group to continue to
provide such Participant with benefits at least as favorable in the aggregate to
those enjoyed by such Participant under the Participating Company Group's
retirement, savings, life insurance, medical, health and accident, disability,
and fringe benefit plans and programs in which such Participant was
participating in immediately prior to the Change of Control Date; or the failure
by the Participating Company Group to provide such Participant with the number
of paid vacation days to which he or she was entitled on the basis of years of
service with the Participating Company Group in accordance with the
Participating Company Group's normal vacation policy in effect immediately prior
to the Change of Control;

        (f)    The failure by the Participating Company Group to pay or provide
to such Participant with any material item of compensation or benefits promptly
when due;

        (g)  The failure of the Participating Company Group to obtain an
agreement from any successor to assume and agree to perform the obligations of
this Plan, as contemplated in Section 9.1 hereof or, if the business for which
such Participant's services are principally performed is sold at any time after
a Change of Control, the failure of the Participating Company Group to obtain
such an agreement from the purchaser of such business;

        (h)  A material breach by the Participating Company Group of the
provisions of this Plan;

provided, however, that an event described above in clause (a), (b), (d), (e),
(f) or (h) shall not constitute Good Reason unless it is communicated by such
Participant to the Company in writing and is not corrected by the Company in a
manner which is reasonably satisfactory to such Participant (including full
retroactive correction with respect to any monetary matter) within 10 days of
the Company's receipt of such written notice.

      1.18  "Group I Participant" shall mean each senior management employee of
a Participating Company who (i) is on the U.S. payroll, (ii) is not a party to
any other retention and/or severance agreement with the Participating Company
Group that is not otherwise waived in accordance with Section 3.9, and (iii) on
the Change of Control Date, is classified as a Vice President of a Participating
Company.

      1.19  "Group II Participant" shall mean each senior management-level
employee of a Participating Company who (i) is on the U.S. payroll, (ii) is not
a party to any other retention and/or severance agreement with the Participating
Company Group that is not otherwise waived in accordance with Section 3.9, and
(iii) who on the Change of Control Date, is classified as a Director, Senior
Director, or such other position, which is determined by the Company prior to
the Change of Control as equivalent thereto.

      1.20  "Involuntary Termination" shall mean (i) a Participant's involuntary
termination of employment with the Participating Company Group during the Term
other than for death, Disability

4

--------------------------------------------------------------------------------




or Cause or (ii) a Participant's resignation of employment with the
Participating Company Group during the Term for Good Reason.

      1.21  "Notice of Termination" means the notice specified in Section 3.6.

      1.22  "Participating Company Group" means the Company and any present or
future United States parent and/or United States direct or indirect subsidiary
corporations of the Company that have been designated by the Board as a
"Participating Company" for purposes of this Plan (all of which along with the
Company being individually referred to as a "Participating Company" and
collectively referred to as the "Participating Company Group"). For purposes of
this Plan, a parent or subsidiary corporation shall be defined in
Sections 424(e) and 424(f) of the Code.

      1.23  "Participant" shall mean, each Group I Participant and each Group II
Participant.

      1.24  "Plan" means this Adobe Systems Incorporated Executive Severance
Plan In the Event of a Change of Control.

      1.25  "Plan Year" means the calendar year and the last day of such year is
December 31.

      1.26  "Reference Bonus" shall mean the greater of (a) the Target Bonus
applicable to a Participant for the year in which such Participant's Involuntary
Termination occurs or (b) the highest Target Bonus applicable to such
Participant in any of the three years ending prior to the Change of Control
Date.

      1.27  "Reference Salary" shall mean the greater of (a) the annual rate of
a Participant's Base Salary from the Participating Company Group in effect
immediately prior to the date of such Participant's Involuntary Termination or
(b) the annual rate of a Participant's Base Salary from the Participating
Company Group in effect at any point during the three-year period ending on the
Change of Control Date.

      1.28  "Regulations" shall mean the proposed, temporary and final
regulations under Section 280G of the Code or any successor provision thereto.

      1.29  "Severance Benefits" means those benefits provided to a Participant
under this Plan on account of a Change of Control, as determined in accordance
with Section 3.2, 3.3 and 3.4 after the execution of a release of claims as
required by Section 10.

      1.30  "Severance Multiple" shall mean (a) with respect to Group I
Participants, the sum of (i) two (2) plus (ii) one twelfth (1/12th) for each
completed year of service with the Participating Company Group (not in excess of
twelve (12) years), and (b) with respect to Group II Participants, the sum of
(i) one (1) plus (ii) one twelfth (1/12th) for each completed year of service
with the Participating Company Group (not in excess of six (6) years).

      1.31  "Target Bonus" shall mean an amount equal to (i) a Participant's
Base Salary multiplied by such Participant's target incentive opportunity
percentage under the Participating Company's MIP Bonus and Profit Sharing Plans
(or any successor plans, if any, then in effect), and (ii) target commissions.

      1.32  "Term" shall mean the period of a Participant's employment that
commences on the Change of Control Date and shall continue until the second
anniversary of the Change of Control Date.

        Section 2.    Employment During the Term.    During the Term, the
following terms and conditions shall apply to a Participant's employment with
the Participating Company Group:

        2.1    Titles; Reporting and Duties.    A Participant's position, title,
nature and status of responsibilities and reporting obligations shall be no less
favorable than those that such Participant enjoyed immediately prior to the
Change of Control Date.

5

--------------------------------------------------------------------------------

        2.2    Base Salary and Bonus.    A Participant's Base Salary and annual
bonus opportunity may not be reduced, and such Participant's Base Salary shall
be periodically reviewed and increased in the manner commensurate with increases
awarded to other similarly situated employees of the Participating Company
Group.

        2.3    Incentive Compensation.    A Participant shall be eligible to
participate in each long-term incentive plan or arrangement established by the
Participating Company Group for its employees at such Participant's level of
seniority in accordance with the terms and provisions of such plan or
arrangement and at a level consistent with the Participating Company Group's
practices applicable to each Participant prior to the Change of Control Date.

        2.4    Benefits.    A Participant shall be eligible to participate in
all retirement, welfare and fringe benefit plans and arrangements that the
Participating Company Group provides to its employees in accordance with the
terms of such plans and arrangements, which shall be no less favorable to such
Participant, in the aggregate, than the terms and provisions available to other
similarly situated employees of the Participating Company Group.

        2.5    Location.    A Participant shall continue to be employed at a
business location in the metropolitan area in which such Participant was
employed prior to the Change of Control Date and the amount of time that such
Participant is required to travel for business purposes will not be increased in
any significant respect from the amount of business travel required of such
Participant prior to the Change of Control Date.

        Section 3.    Severance Benefits.    In the event of a Participant's
Involuntary Termination, the terminated Participant shall be entitled to the
following:

        3.1    Payment of Wages and Accrued Vacation.    The Company shall pay
to such terminated Participant within five (5) days of the date of such
Involuntary Termination the full amount of any earned but unpaid Base Salary
through the Date of Termination at the rate in effect at the time of the Notice
of Termination, plus a cash payment (calculated on the basis of such
Participant's Base Salary) for all unused vacation time which such Participant
may have accrued as of the Date of Termination.

        3.2    Payment of Cash Severance.    Subject to execution of a release
of claims as described in Section 10 below, the terminated Participant will
receive the following cash benefits:

        (a)  The Company shall pay to such terminated Participant within five
(5) days of the Date of Termination a pro rata portion of the Participant's
Target Bonus for the quarter in which such Involuntary Termination occurs,
calculated on the assumption that all performance targets have been or will be
achieved.

        (b)  In addition, the Company shall pay to such terminated Participant
in a cash lump sum, within eight (8) days following the date such terminated
Participant executes the release described in Section 10 (or on the Date of
Termination, if later) an amount equal to the product of (a) the sum of such
terminated Participant's Reference Salary and Reference Bonus, multiplied by
(b) such terminated Participant's Severance Multiple. This severance payment
shall be in lieu of any other cash severance payments which such terminated
Participant is entitled to receive under any other severance pay and/or
retention plan or arrangement sponsored by any Participating Company.

        3.3    Vesting and Exercise of Equity Awards.    Subject to execution of
a release of claims as described in Section 10 below, and notwithstanding
anything to the contrary contained in an applicable Equity Award, all Equity
Awards granted to a terminated Participant under the Equity Plans (except
performance share unit awards, which shall continue to be governed by their
current terms) shall vest in full and become exercisable, upon the Participant's
Involuntary Termination during the Term. Notwithstanding anything in this Plan
to the contrary, in no event shall the vesting and

6

--------------------------------------------------------------------------------

exercisability provisions applicable to a terminated Participant under the terms
of an Equity Award be less favorable to such Participant than the terms and
provisions of such awards in effect on the Change of Control Date.

        3.4    Benefits Continuation.    Subject to execution of a release of
claims as described in Section 10 below, and subject to the terminated
Participant and/or his or her eligible dependents electing continued medical
insurance coverage in accordance with the applicable provisions of federal law
(commonly referred to as "COBRA"), the Company shall pay the terminated
Participant's COBRA premiums for the duration of such COBRA coverage, or for the
period of years equal to the Participant's Severance Multiple, whichever is
less. If the terminated Participant's medical coverage immediately prior to the
Date of Termination included the terminated Participant's dependents, the
Company paid COBRA premiums shall include the premiums necessary for such
dependents as have elected COBRA coverage. Notwithstanding the above, in the
event the terminated Participant becomes covered under another employer's group
health plan (other than a plan which imposes a preexisting condition exclusion
unless the preexisting condition exclusion does not apply) during the period
provided in this Section 3.4, the Company shall cease payment of the COBRA
premiums.

        3.5    Other Benefit Plans.    A terminated Participant's participation
and rights in other benefit plans as may be provided by the Participating
Company Group at the time of his/her Involuntary Termination shall be governed
solely by the terms and conditions of such plans, if any.

        3.6    Date and Notice of Termination.    Any termination of a
Participant's employment by a Participating Company or by such Participant
during the Term shall be communicated by a notice of termination to the other
party hereto (the "Notice of Termination"). The Notice of Termination shall
indicate the specific termination provision in this Plan relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant's employment under the provision so
indicated. The date of a Participant's termination of employment with the
Participating Company Group shall be determined as follows: (i) if employment is
terminated by the Participating Company Group in an Involuntary Termination,
five (5) days after the date the Notice of Termination is provided by the
Participating Company Group, (ii) if employment is terminated by the
Participating Company Group for Cause, the later of the date specified in the
Notice of Termination or ten (10) days following the date such notice is
received by the Participant, and (iii) if the basis of a Participant's
Involuntary Termination is such Participant's resignation for Good Reason, the
Date of Termination shall be ten (10) days after the date such Participant's
Notice of Termination is received by the Company.

        3.7    No Mitigation or Offset.    A terminated Participant shall not be
required to mitigate the amount of any payment provided for in this Plan by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Plan be reduced by any compensation earned by such
a terminated Participant as the result of employment by another employer or by
retirement benefits paid by the Participating Company Group or another employer
after the Date of Termination or otherwise.

        3.8    Withholding.    Amounts paid to a Participant hereunder shall be
subject to all applicable federal, state and local withholding taxes.

        3.9    Waiver of Any Other Participating Company Retention/Severance
Agreement.    A terminated Participant may elect, in his or her sole discretion,
to waive each and every prior retention and/or severance agreement entered into
between a Participating Company and such terminated Participant in order to
participate and receive the Severance Benefits provided under this Plan. Such
waiver shall be in writing in such form as may reasonably be specified by the
Committee and shall be filed with the Company in accordance with such rules and
procedures as may be reasonably established by the Committee

7

--------------------------------------------------------------------------------




        Section 4.    Limitation on Payment of Benefits.    

        4.1    Parachute Payments.    In the event that it is determined by the
Accounting Firm that any amount payable to a Participant under this Plan, alone
or when aggregated with any other amount payable or benefit provided to such
Participant pursuant to any other plan or arrangement of the Participating
Company Group, would constitute an "excess parachute payment" within the meaning
of Section 280G of the Code, then the aggregate present value of all such
payments and benefits shall be reduced to the amount, expressed as a present
value, which, as determined by the Accounting Firm, maximizes the aggregate
present value of the payments without causing any payment to be nondeductible by
the Participating Company Group under Section 280G of the Code.

        4.2    Non-Duplication of Benefits.    Notwithstanding any other
provision in the Plan to the contrary, the benefits provided hereunder shall be
in lieu of any other severance plan and/or retention agreement benefits provided
by any Participating Company and the Severance Benefits and other benefits
provided under this Plan shall be reduced by any severance paid or provided to a
Participant by a Participating Company under any other plan or arrangement.

        4.3    Indebtedness of Participant.    If a Participant is indebted to
the Partciipating Company Group at his or her Date of Termination, the Company
reserves the right to offset any benefits under this Plan by the amount of such
indebtedness.

        Section 5.    Plan Administration, Amendment and Termination.    

        5.1    Plan Administrative Committee.    

        (a)    Administration by the Committee.    The Plan shall be
administered by the Committee.

        (b)    Committee Members.    Except as otherwise provided in
Section 5.1(c) below, the Committee shall be composed of those individuals at
the Company who hold the titles of Vice President and General Counsel, and Vice
President Human Resources, or titles functionally equivalent thereto, and
another employee of the Company as shall be appointed by the Board. The
designation of an individual as holding such title or position shall constitute
automatic appointment to the Committee and the resignation or other termination
of employment or change to a different position by a Committee member shall
constitute automatic resignation from the Committee.

        (c)  Notwithstanding the foregoing, upon a Change of Control, a majority
of the Committee Members shall be comprised of persons who were members of the
Committee prior to the Change of Control or who are elected to serve as
additional Adobe Members as provided below (the "Adobe Members"). This shall be
accomplished by retaining a majority of those persons who were Committee Members
prior to the Change of Control, regardless of whether such members' job titles
have changed or they would otherwise be deemed to have automatically resigned
their membership on the Committee. In the event that a majority of the members
of the Committee prior to the Change of Control are unwilling or unable to
continue to serve as members of the Committee, the members of the Committee
shall, by majority vote, elect sufficient additional Adobe Members, so that a
majority of the Committee Members are Adobe Members. Such additional Adobe
Members shall be persons who were employed by the Company prior to the Change of
Control.

        (d)  The Committee Members shall not receive compensation for their
services on the Committee. The Participating Company Group shall indemnify and
hold harmless the Committee Members from and against all liabilities, claims,
demands and costs, including reasonable attorneys' fees and expenses of legal
proceedings, incurred by the Committee which arise as a result of membership on
the Committee.

8

--------------------------------------------------------------------------------




        5.2    Committee Powers and Responsibilities.    The Committee shall
have all powers necessary to enable it properly to carry out its duties with
respect to the complete control of the administration of the Plan. Not in
limitation, but in amplification of the foregoing, the Committee shall have the
power and authority in its discretion to:

        (a)  Construe the Plan to determine all questions that shall arise as to
interpretations of the Plan's provisions, including determination of which
individuals are eligible for Severance Benefits, the amount of Severance
Benefits to which any employee may be entitled, the determination of which type
of Participant any individual is (i.e., Group I Participant or Group II
Participant) and all other matters pertaining to the Plan;

        (b)  Adopt amendments to the Plan document which are deemed necessary or
desirable bring these documents into compliance with all applicable laws and
regulations; and

        (c)  Establish procedures for determining who the Adobe Members of the
Committee shall be after a Change of Control and/or for electing additional
Adobe Members of the Committee pursuant to Section 5.1. For purposes of this
Section 5.2(c), only those person who were members of the Committee prior to the
Change of Control shall be authorized to vote.

        5.3    Decisions of the Committee.    Decisions of the Committee made in
good faith upon any matter within the scope of its authority shall be final,
conclusive and binding upon all persons, including Participants and their legal
representatives. Any discretion granted to the Committee shall be exercised in
accordance with such rules and policies as may be established by the Committee
from time to time.

        5.4    Plan Amendment.    The Plan may be amended by the Committee as
provided by Section 5.2(b) and may also be amended by resolution of the Board of
Directors of the Company (i) for the purposes specified in Section 5.2(b),
(ii) to increase the amount and/or type of Severance Benefits provided by the
Plan, and (iii) to extend the Plan termination date as provided in Section 5.5.
Except as otherwise provided in this Section 5.4 the Plan may not be amended
prior to its termination, or, in the event the Plan is extended as provided in
this section 5.4, the date on which it would have terminated under Section 5.5
had it not been extended.

        5.5    Plan Termination.    This Plan shall terminate automatically five
(5) years from the Effective Date unless extended by the Company or unless a
Change of Control shall have occurred prior thereto, in which case the Plan
shall terminate following the later of the date which is at least twenty-four
(24) months after the occurrence of a Change of Control or the payment of all
Severance Benefits due under the Plan.

        Section 6.    Claims for Benefits.    Any person who believes he or she
is entitled to benefits under this Plan may submit a claim for benefits. The
claim must be in writing and should state the claimant's reasons for claiming
these benefits. The claims should be sent to the Executive Severance Plan
Administrative Committee of Adobe Systems Incorporated. If the claim is denied,
in whole or in part, written notice of the denial will be provided within ninety
(90) days of initial receipt of the claim. Such notice will include an
explanation of the factors on which the denial is based and what, if any,
additional information is needed to support the claim. Further review of the
claim may be obtained by filing a written request for review. An individual
whose claim for benefits is denied may file a request for review with the
Committee within sixty (60) days. After receiving a request for review, the
Committee will render a final decision within sixty (60) days, unless
circumstances require an extension of an additional sixty (60) days for the
review. In this case, the Committee will notify the claimant in writing of the
need for an extension. The Committee's decision will be in writing, setting
forth the specific reasons for the decision, as well as specific references to
the Plan provisions upon which the decision is based.

        Section 7.    Legal Fees and Expenses.    The Company shall pay or
reimburse a Group I Participant for all costs and expenses (including, without
limitation, court costs and reasonable legal fees and expenses

9

--------------------------------------------------------------------------------


which reflect common practice with respect to the matters involved) incurred by
such Group I Participant as a result of any claim, action or proceeding
(a) arising out of such Group I Participant's termination of employment during
the Term, (b) contesting, disputing or enforcing any right, benefits or
obligations under this Plan or (c) arising out of or challenging the validity,
advisability or enforceability of this Plan or any provision thereof. The
payments or reimbursements provided for herein shall be paid by the
Participating Company Group promptly (but in no event more than five
(5) business days) following receipt of a written request for payment or
reimbursement, as the case may be.

        Section 8.    Miscellaneous.    

        8.1    No Contract of Employment.    Nothing in this Plan shall be
construed as giving any Participant any right to be retained in the employ of
the Participating Company Group or shall affect the terms and conditions of a
Participant's employment with the Participating Company Group prior to the
commencement of the Term.

        8.2    ERISA Plan.    This Plan is intended to be (a) an employee
welfare plan as defined in Section 3(1) of ERISA and (b) a "top-hat" plan
maintained for the benefit of a select group of management or highly compensated
employees of the Participating Company Group.

        8.3    Source of Payments.    All payments provided under this Plan,
other than payments made pursuant to any other Participating Company Group
employee benefit plan which provides otherwise, shall be paid in cash from the
general funds of the Participating Company Group, and no special or separate
fund shall be established, and no other segregation of assets made, to assure
payment. To the extent that any person acquires a right to receive payments from
the Participating Company Group hereunder, such right shall be no greater than
the right of an unsecured creditor of the Participating Company Group.

        8.4    Notice.    For the purpose of this Plan, notices and all other
communications provided for in this Plan shall be in writing and shall be deemed
to have been duly given when delivered or mailed by overnight courier or United
States registered mail, return receipt requested, postage prepaid, addressed to
the Executive Severance Plan Administrative Committee, Adobe Systems
Incorporated, 345 Park Avenue, San Jose, California 95110-2704, with a copy to
the General Counsel of the Company, or to a Participant at the address set forth
in the Participating Company Group's payroll records or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

        8.5    Nonalienation of Benefits.    No benefit under the Plan may be
assigned, transferred, pledged as security for indebtedness or otherwise
encumbered by any Participant or subject to any legal process for the payment of
any claim against a Participant.

        8.6    Validity.    The invalidity or unenforceability of any provision
of this Plan shall not affect the validity or enforceability of any other
provision of this Plan, which shall remain in full force and effect.

        8.7    Headings.    The headings contained in this Plan are intended
solely for convenience of reference and shall not affect the rights of the
parties to this Plan.

        8.8    Governing Law.    This Plan shall be governed by and construed in
accordance with the laws of the State of California to the extent such laws are
not preempted by ERISA.

        Section 9.    Successors; Binding Agreement.    

        9.1    Assumption by Successor.    The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform the obligations under this Plan in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of

10

--------------------------------------------------------------------------------

its obligations hereunder. As used in this Section 9, the "Company" shall
include the Company as defined in Section 1.9 and any successor to its business
and/or assets which assumes and agrees to perform the obligations arising under
this Plan by operation of law or otherwise.

        9.2    Enforceability; Beneficiaries.    This Plan shall be binding upon
and inure to the benefit of each Participant (and such Participant's personal
representatives and heirs) and the Company and any organization which succeeds
to substantially all of the business or assets of the Company, whether by means
of merger, consolidation, acquisition of all or substantially all of the assets
of the Company or otherwise, including, without limitation, as a result of a
Change of Control or by operation of law. This Plan shall inure to the benefit
of and be enforceable by each Participant' personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If a Participant should die while any amount would still be payable
hereunder if such Participant had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to such Participant's devisee, legatee or other designee or, if there is no
such designee, to such Participant's estate.

        Section 10.    Release of Claims.    No Severance Benefits shall be paid
to a Participant under this Plan unless and until the Participant shall, in
consideration of the payment of such Severance Benefits, execute a release of
claims in a form satisfactory to the Committee; provided, however, that such
release shall not apply to any right a Participant may have to be indemnified by
the Company.

    Adobe Systems Incorporated
Dated: December 12, 2001
 
By:
/s/  BRUCE CHIZEN      

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.80

